Citation Nr: 0706557	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  02-14 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from February 1952 to January 
1955.  He died in May 2001.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, dated in December 2001 and October 2003.


FINDINGS OF FACT

1.  At the time of his death in May 2001, the veteran was 
service-connected for one disability, post-traumatic stress 
disorder (PTSD), rated as 100 percent disabling effective 
from December 24, 1992.

2.  A disability related to active military service was not 
the principal or a contributory cause of death.

3.  At the time of death, the veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death or 
so rated for a period of not less than 5 years from the date 
of his discharge or other release from active duty, nor had 
he been a Prisoner of War (POW).

4.  At the time of his death, the decedent had the following 
claims pending: (1) whether there was clear and unmistakable 
error (CUE) in a July 1996 rating decision which assigned an 
effective date for the award of a 100 percent rating for PTSD 
as of December 24, 1992, and (2) entitlement to special 
monthly compensation based on aid and attendance/housebound 
status.  

5.  The appellant's original claims for VA Dependency and 
Indemnity Compensation and accrued benefits were timely 
filed.

6.  The assignment of an effective date for the award of a 
100 percent rating for PTSD of December 24, 1992, by the 
rating decision in July 1996, was supported by the evidence 
then of record and was not undebatably erroneous.

7.  The objective evidence does not show that the veteran was 
totally blind or near totally blind, a patient in a nursing 
home, bedridden, or substantially confined to his dwelling or 
immediate premises as a result of his service-connected 
disability.

8.  The objective evidence does not show that the veteran was 
bedridden, unable to dress or feed himself, unable to attend 
to the wants of nature, or incapable of protecting himself 
from the hazards or dangers incident to his daily 
environment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.312 (2006).

2.  The criteria for Dependency and Indemnity Compensation 
benefits pursuant to 38 U.S.C. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2006).

3.  The requirements for clear and unmistakable error (CUE) 
in a July 1996 rating decision which assigned an effective 
date for the award of a 100 percent rating for PTSD as of 
December 24, 1992, for accrued benefits purposes are not met.  
38 U.S.C.A. §§ 7105, 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.105, 3.400, 3.1000 (2006).  

4.  The requirements for special monthly compensation based 
on the need for the regular aid and attendance of another 
person or by reason of being housebound for accrued benefits 
purposes are not met.  38 U.S.C.A. §§ 1114, 5121 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.50, 3.52, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
appellant was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate her 
claims by correspondence dated in December 2001, April 2003, 
June 2003, March 2005 and November 2006.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claims.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and they were 
specifically addressed in the November 2006 letter from the 
RO.  All identified and authorized records relevant to these 
matters have been requested or obtained.  Additional attempts 
to obtain service medical records, including a search for 
surgeon general's office records, have been made and have 
yielded no additional records.  Because of the decisions in 
this case, any failure of VA to notify the veteran of the 
duty to notify and duty to assist in claim involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  The Board finds the available 
medical evidence is sufficient for adequate determinations.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the appellant.

Service connection for the cause of the veteran's death

The appellant seeks service connection for the cause of the 
veteran's death.  She has submitted a medical opinion in 
support of her theory that the veteran's service-connected 
PTSD contributed to his death.  She has theorized that the 
veteran's service-connected PTSD caused him to be under 
increased stress which ultimately hastened his death.  

Part I of the veteran's Death Certificate shows that his 
immediate cause of death was acute myocardial infarction, due 
to or a consequence of Black Lung Disease, carotid 
atherosclerosis, and old stroke with oyxphagia.  Black Lung 
Disease was present for 10 years; heart disease and the old 
stroke were noted to have been present four years.  Part II 
of the death certificate lists PTSD as another significant 
condition contributing to death but not resulting in the 
underlying cause given in Part I.  

The veteran was a combat veteran of the Korean Conflict.  
Service medical records reflect that that he had 'no 
disqualifying mental disease' at his separation physical 
examination in June 1955.  The separation physical 
examination report also noted normal lungs and heart.

Following service, the veteran was seen for mental health 
problems beginning in 1969.  At that time, he was admitted to 
the VA medical center for treatment of inadequate personality 
and anxiety reaction.  It was noted that he was physically 
abusive towards his wife and family and had other related 
problems.  

In October 1970, the Board denied entitlement to service 
connection for a nervous condition as there was no 
relationship between a current nervous condition and service.  

In 1973, he was treated at the Bluefield Mental Health Center 
for anxiety neurosis.  Schizoid response was noted in 
February 1974.  

The veteran's attempts reopen his claim for a nervous 
disorder resulted in the RO denying the claims in September 
1979 and January 1989. 

In December 1992, the veteran submitted treatment records for 
his mental health problems.  This was accepted as an attempt 
to reopen his claim.  In 1993, he was treated at the Wayne 
County Mental Health Center for dysthymic disorder by 
history, and for schizophrenia, acute exacerbation.  The 
veteran reported a history of emotional and psychiatric 
problems dating back to his combat service and claimed to 
hear the cried of people trapped in coal mines or in war.  In 
March 1993, the consulting psychiatrist at this facility 
opined that the veteran could also qualify for the diagnosis 
of PTSD; however, there was insufficient information at the 
time.  A thorough VA examination in January 1996 took into 
account the veteran's combat history and confirmed the 
diagnosis of PTSD.  

Based on the January 1996 VA examination and the totality of 
the evidence, the RO, in a July 1996 rating decision, granted 
a 100 percent rating for PTSD and assigned a 100 percent 
rating as of January 24, 1992, the date of receipt of the 
aforementioned evidence.  The RO found that the evidence 
presented in connection with the December 1992 claim 
contained evidence of a relationship between the current 
disorder, PTSD, and service.  

Extensive private and VA treatment records chronicle 
treatment over many years for other illnesses, including most 
prominently Black Lung disease, chronic obstructive pulmonary 
disease (COPD) and heart disease.  Starting in the late 
1990's there was significant treatment for heart and lung 
disease at Goldsboro Internal Medicine, Eastern Medial 
Associates, and Wayne Memorial Hospital.  In July 1997, he 
was worsening dyspnea on exertion and a variety of 
manifestations of coal worker's pneumoconiosis.  When seen in 
December 1999, he was on oxygen but he only wanted pain 
killers.  The doctor at the pain clinic declined to continue 
providing narcotics and referred him to reevaluation for this 
pain.  COPD was noted as stable.  PTSD medications were 
noted.  The examiner observed the veteran's general 
appearance was terrible overall, and he was somewhat 
cachectic and pale.  He continued to lose weight.  The 
examiner opined that a good portion of this may be secondary 
to depression associated with PTSD, but noted the current 
psychiatric care for this.  It was felt that in general the 
veteran appeared to be failing, and there was likely very 
little to be done about this.  

In a December 2000 Goldsboro Medical Clinic notation, it was 
indicated that the veteran suffered from Black Ling disease 
with oxygen, chronic chest wall pain, coronary vascular 
disease, gastroesophageal reflux disease (GERD), carotid 
stenosis with repair, and acute bronchitis.  

In February 2001, a private home health worker reported that 
the veteran needed aid and attendance and also required help 
with his manual wheelchair as his wife was quite debilitated.  

In a letter dated in early in May 2001 prior to the veteran's 
death, D.F., M.D., the veteran's internist since May 2000, 
reported that the veteran was "terminally ill, related to 
black lung disease and COPD."  The veteran's life expectancy 
was felt to be less than six months.  Multiple other 
illnesses were noted, including stroke, PTSD, and CAD.  
Multiple admissions over the past year were reportedly due to 
lung disease.  
On the morning of his demise, the veteran was admitted to 
Wayne Memorial Hospital by ambulance after having felt weak 
and passing out at home.  Although efforts were made, he was 
unable to be resuscitated.  The impression was cardiac arrest 
with unsuccessful resuscitation, severe COPD, black lung 
disease, and CAD.  

In support of her claim, the appellant has submitted a 
statement from E.W.H., M.D., dated in February 2002.  The 
doctor opines that it is within reasonable medical certainty 
that the veteran's PTSD contributed to the onset of his heart 
disease and made its prognosis worse.  

In a statement issued in November 2003, a VA physician 
reviewed the veteran's VA chart and death certificate and 
opined that PTSD did not cause the veteran's death or 
contribute materially or substantially to his demise.  This 
examiner reviewed the entire claims file in July 2006.  At 
that time, he again opined that the veteran's service-
connected PTSD did not cause or materially or substantially 
contribute to his demise.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2006).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  In general, 
service connection will be established if the evidence 
supports the claim or is in relative equipoise; only if a 
fair preponderance of the evidence is against the claim will 
the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection for certain chronic diseases 
(i.e., cardiovascular disease, arteriosclerosis, etc.) may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2006).

The appellant does not argue, nor does the evidence suggest, 
that the immediate causes of the veteran's death, as noted on 
the death certificate, were present in service or for many 
years following service.  Service medical records show no 
heart or lung disease or stroke.  Thus, service connection 
for these disorders is not warranted.  Rather, appellant 
urges that PTSD was a contributory cause of death.  It is 
uncontroverted that the veteran was rated 100 percent 
disabled due to PTSD at the time of his death, and that PTSD 
is listed on the death certificate in Part II as another 
significant condition contributing to death but not resulting 
in the underlying cause.  

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
the cause of the veteran's death.  Initially, the Board 
points out that there is no competent evidence that PTSD was 
a principal cause of death.  Both the death certificate and 
all of the treatment records in close proximity to his death 
show that lung and heart disease were the immediate or 
underlying causes of death.  The Board cites to the May 2001 
statement from D.A.F., M.D., characterizing the veteran's 
condition as terminal due to lung disease.  

As to whether PTSD was a contributory cause of death as 
defined in controlling VA law, the preponderance of the 
evidence is against such a finding.  The Board has considered 
the February 2002 opinion of E.W.H., M.D., but finds that the 
opinion is outweighed by that of the VA physician who 
reviewed the case in 2003 and reviewed the entire claims 
folder in July 2004.  The Board finds the VA physician's 
opinion to be of greater probative value because it involved 
a review of the claims folder, and was at least as detailed 
as the opinion of E.W.H., M.D.  Moreover, the VA opinion is 
consistent with the May 2001 assessment of D.A.F., M.D., the 
veteran's treating physician, who opined the veteran's lung 
illness was terminal and that he had less than six months to 
live.  The Board may adopt a particular medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record that appears to 
support a claimant's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).  The 2004 VA opinion is accorded 
significant probative weight as it is based on a review of 
the entire record, it is made by a physician who reviewed the 
file more than once and it is consistent with the opinion of 
the veteran's long-term doctor.  

Inasmuch as the appellant urges in written statements that 
the veteran's death was due his service, neither she nor any 
other of the laymen are qualified to express an opinion 
regarding any medical causation of the veteran's conditions 
which led to the his death.  It is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, and the lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

DIC benefits pursuant to 38 U.S.C.A. § 1318

As noted above, the veteran died in May 2001.  At the time of 
his death, he was service connected for PTSD rated at 100 
percent effective from December 24, 1992.  Although the 
appellant alleges that the decision that granted this 
effective date issue contained CUE, that claim is denied in 
this decision.  

VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

The Board notes that there have been a number of Court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  However, clarification has been provided by 
two recent decisions from the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  A discussion of 
the evolution of the handling of such claims is pertinent to 
the understanding of why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

On January 21, 2000, in response to the above-referenced 
Court decisions, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibited "hypothetical entitlement" as a basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims. Id. at 1379-80.

Therefore, the state of the law was such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 were to be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

However, in Rodriguez v. Nicholson, 19 Vet App 275 (2005), 
the Court determined that the theory of hypothetical 
entitlement should be applied to claims pending the date of 
the change of 38 C.F.R. § 3.22, on January 21, 2000.  Prior 
to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.

In this case, there was no claim pending for DIC on January 
21, 2000.  The appellant filed her claim following the 
veteran's death in May 2001.  Thus, hypothetical entitlement 
is not for application in this case.

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  The veteran had been awarded a total rating during 
his lifetime, but it had not been in effect for 10 years 
prior to his death.  Additionally, VA did not rate his 
service-connected disabilities as totally disabling 
continuously since the veteran's release from active duty and 
for at least 5 years immediately preceding death.  Moreover, 
he was not a POW.  Thus he does not meet the criteria of 38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The appellant has alleged that there was clear and 
unmistakable error in the 1996 final rating decision that 
assigned an effective date of December 1992 for 100 percent 
rating of PTSD.  For the reasons that will follow, the Board 
must deny that claim.  Thus, the Board concludes that no 
further action or consideration is warranted as to this 
particular portion of the 38 U.S.C.A. § 1318 analysis.

Because the veteran was not rated totally disabled for the 
requisite period, there is no CUE in prior relevant Board or 
RO decisions, and because there is no other basis for 
providing DIC in this case, the appellant's claim for DIC 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim of entitlement to DIC benefits is precluded 
as a matter of law.  Because the law, and not the facts, is 
dispositive of the issue, the appellant has failed to state a 
claim upon which relief may be granted; hence, the appeal is 
denied.

Accrued Benefits-CUE claim

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.1000 (2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits. 38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152(a).

At the time of the veteran's death, he had a pending claim on 
the issue of whether there was CUE in a July 1996 rating 
decision that assigned an effective date of December 24, 
1992, for the award of a 100 percent rating for PTSD.  The 
issue had been denied by the RO and appealed to the Board.  
The Board issued a decision on this claim in September 2001, 
after the veteran died but prior to the Board's having been 
notified of the death.  That decision was thus nullified, and 
the appellant filed a claim for accrued benefits.  The RO 
denied the claim for accrued benefits in October 2003.  

The appellant filed a timely claim for accrued benefits.  
Thus, the Board must adjudicate the issues pending at the 
time of the veteran's death for purpose of accrued benefits.  
However, the applicable regulation permits the Board to 
address only the evidence of record that was associated with 
his claims folder at the time of his death.  See 38 C.F.R. § 
3.1000(a).  The evidence that will be discussed below is 
therefore limited only to that which was part of the 
veteran's file up to the date of his death in May 2001.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  Here, the 
appellant simply urges that evidence of record at the time of 
the 1996 rating decision supported a 100 percent rating prior 
to December 24, 1992.  In his lifetime, the veteran argued 
that in the 1996 decision, the RO should have assigned an 
effective date earlier than December 24, 1992, primarily 
because he had mental health problems prior to that date.  

Controlling case law also provides that breach of the VA's 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  Baldwin v. West, 13 Vet. App. 1, 7 
(1999); Shockley v. West, 11 Vet. App. 208, 213 (1998); 
Caffrey v. Brown, 6 Vet. App. 377, 383- 84 (1994).  

The effective date of award of compensation benefits based on 
an original claim is the date of discharge from service if 
application therefor is received within one year after 
discharge.  Otherwise, the effective date of award is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a), (b)(1) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.400(b)(2) (2006).  Where 
compensation benefits are granted based on new and material 
evidence received after final disallowance of a claim, the 
effective date of award is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii) (2006).

In this case, the veteran's initial claim for service 
connection for a psychiatric disorder was denied by the Board 
in October 1970.  Subsequent attempts to reopen his claim 
were denied by the RO in September 1979 and January 1989.  
There was no successful attempt to reopen the claim for 
service connection for PTSD prior to December 24, 1992.  
Accordingly, in this case the law clearly provides that 
benefits cannot be paid for any time earlier than the date of 
receipt of the reopened claim, December 24, 1992.  There is 
no provision for paying benefits from an earlier date based 
on an assertion the veteran's psychiatric disorder existed 
from an earlier date.  It clearly did, but evidence to 
establish service connection for his psychiatric disorder was 
not received earlier that the December 24, 1992 date of 
receipt of his reopened claim.  There was evidence that he 
had a psychiatric disorder as early as February 1969, but 
there was no evidence showing its onset in service.  PTSD was 
not shown to exist by medical evidence until 1993.

There was no evidence associated with the claims file at the 
time of the veteran's death that suggests error in the 
assignment of the effective date of December 24, 1992, for 
the 100 percent rating for PTSD.  This critical element to 
the CUE claim has not been met.  Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  The claim for CUE 
in the 1996 rating decision is denied for accrued benefits 
purposes.  

Accrued benefits-Aid and Attendance/Housebound

At the time of his death, the veteran had a claim pending for 
aid and attendance and/or housebound benefits.  The appellant 
has filed a timely claim for accrued benefits.  
Aid and Attendance
Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.350(b) (2006).  Determinations 
as to the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2006).

The veteran's reported use of a wheelchair was a result of 
his medical conditions, lung disease and heart disease, and 
not a result of PTSD.  There is no medical evidence to 
suggest he required this due to PTSD.  The evidence supports 
a finding that the veteran had not suffered the anatomical 
loss or loss of use of both feet or one hand and one foot, or 
was blind in both eyes, or was permanently bedridden or so 
helpless by reason of a service-connected disability prior to 
his death.  Rather, the evidence unequivocally shows that the 
veteran's incapacity was due to his nonservice-connected 
complications of heart and lung disease.  Therefore, while 
the veteran may have been in need of regular aid and 
attendance of another person, it was not as a result of his 
service-connected disabilities, but, rather, as a result of 
nonservice-connected disabilities.

Overall, the evidence of record does not demonstrate that, 
due solely to the veteran's service-connected disability, he 
was unable to attend to the matters of daily living, or to 
protect himself from the hazards of his environment.  
Consequently, special monthly compensation based on the need 
for the regular aid and attendance of another person is not 
warranted.

Housebound Status

Special monthly compensation is alternatively payable for 
being permanently housebound by reason of a service-connected 
disability or disabilities.  This requirement is met when the 
veteran has a disability rated at 100 percent and (1) another 
service-connected disability rated at 60 percent or more, or 
(2) is substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, the veteran clearly did have a disability rated 
at 100 percent, but there is no other disability.  Moreover, 
he was not substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises nor was he confined as an 
institutionalized person to the ward or clinical areas.  
There has been no medical or other documentary evidence 
offered to suggest that his service-connected disability, 
PTSD resulted in the veteran being substantially confined to 
his home where he resided.  Thus, there is no competent 
evidence to support a finding of SMC on account of being 
housebound.

Inasmuch as the appellant urges that SMC is warranted, as a 
layperson she is not qualified to express an opinion 
regarding any medical causation.  It is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, and the lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

The Board finds the evidence is not evenly balanced in this 
case and the benefit of the doubt doctrine is not for 
application as to the claims for accrued benefits for SMC 
based on the need for the regular aid and attendance of 
another person or based on being permanently housebound.  The 
Board concludes that the requirements for accrued benefits 
for special monthly compensation based on these criteria thus 
are not met.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


